Citation Nr: 1757036	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back injury).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA         will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim for his low back disability.

In this regard, during the Veteran's November 2016 videoconference hearing, he testified that as of November 1, 2016 he started seeking VA treatment in Northern Virginia.  He stated that although at that time, his VA treatment only concerned his heart, that his VA primary care physician would be checking him for everything.  Given that there are no VA treatment records contained in the Veteran's claims    file and that it has now been a year since the Veteran first started receiving VA treatment, the Board finds that remand is warranted so that these records may         be obtained.  The Board also notes that the Veteran has been receiving private treatment for his back and upon remand, such updated records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers    from whom he has received treatment for his low back disability.  After securing any necessary release, the AOJ should request any relevant records identified   that are not duplicates of those already in the claims file.  In addition, obtain and associate VA treatment records with the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

2. After completing the above requested actions, and       any additional action deemed warranted, the AOJ    should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all   claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




